PHILLIPS, Judge.
None of the defendant’s many assignments of error are meritorious, in our opinion, and only one requires more than passing comment. His earnest contention that the case against him should have been dismissed as a matter of law is based on only a partial view of the evidence, a goodly portion of which tends to show that defendant shot an unarmed man, then posing no threat to his life or well-being, through the head with a pistol. And each of his several exceptions to the judge’s charge is based on only a small segment thereof, whereas, read as a whole, in context, as *183our practice requires, it shows that the jury was fairly and correctly instructed as to the law of the case.
The defendant’s most vigorous contention that prejudicial error was committed during the trial is based on the officer who took the defendant’s recorded statement being permitted to read a typed transcript of it into evidence over his objection. The basis for the objection was that the authenticity of the recording and transcript had not been established as required by State v. Lynch, 279 N.C. 1, 181 S.E. 2d 561 (1971), where it was said:
To lay a proper foundation for the admission of a defendant’s recorded confession or incriminating statement, courts are in general agreement that the State must show to the trial court’s satisfaction (1) that the recorded testimony was legally obtained and otherwise competent; (2) that the mechanical device was capable of recording testimony and that it was operating properly at the time the statement was recorded; (3) that the operator was competent and operated the machine properly; (4) the identity of the recorded voices; (5) the accuracy and authenticity of the recording; (6) that defendant’s entire statement was recorded and no changes, additions or deletions have since been made; and (7) the custody and manner in which the recording has. been preserved since it was made.
Id. at 17, 181 S.E. 2d at 571.
As this evidence was first presented the defendant’s objection was well taken, since the attempted authentication then consisted only of the officer testifying that the typed transcript coincided with the recording. That, of course, did not authenticate the recording and through it the accuracy and completeness of the defendant’s statement; it only established the accuracy of the typist who listened to the tape and transcribed what was on it. Thus, as things then stood, the evidence was clearly inadmissible and should have been rejected.
But later, while being cross-examined, the officer testified:
To my knowledge there was no part of the transcript which I read into evidence yesterday that was left out or any part that was not recorded. I reviewed it after I received it *184back from the typist, or word processing, and from my memory, it was there in its entirety. [Emphasis supplied.]
This testimony cured the defect and rendered the transcription admissible; not because it showed that all the conditions enumerated in Lynch had been met, but because it showed that complying with them was unnecessary. State v. Poole, 44 N.C. App. 242, 261 S.E. 2d 10 (1979), disc. rev. denied, 299 N.C. 739, 267 S.E. 2d 667 (1980); State v. Davis and State v. Fish, 284 N.C. 701, 202 S.E. 2d 770, cert. denied, 419 U.S. 857, 95 S.Ct. 104, 42 L.Ed. 2d 91 (1974); State v. Fox, 277 N.C. 1, 175 S.E. 2d 561 (1970).
Complying with the steps required by Lynch is necessary and makes sense when a tape operator or auditor, remote from the scene, with no personal knowledge of what was said or by whom, is undertaking to authenticate a recording or transcript. But since the witness here was the one that asked the questions and listened to the answers in a face to face interview with the defendant and was able to say, from his own personal knowledge, not only that the transcript coincided with the recording, but that it contained everything that was said during that transaction, requiring testimony as to the skill of the operator, the condition of the machine, and of the tape’s safekeeping would, as one of the profession’s most respected scholars observed, be a pointless superfluity and “defy common sense.” 2 Brandis, North Carolina Evidence § 195, at p. 122 (2d rev. ed. 1982).
In the defendant’s trial, therefore, no prejudicial error is found.
No error.
Judges WEBB and BECTON concur.